DETAILED ACTION
1.	This communication is in response to the Application filed on 12/9/2019. Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 3-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, et al. (ICGA‘89; hereinafter MILLER) in view of Khalil, et al. (IEEE 2018; hereinafter KHALIL).
 As per claim 1, MILLER (Title: Designing Neural Networks Using Genetic Algorithms) discloses “A system for generating custom neural network architectures, comprising: a multi-layer device (Examiner’s Note: what is a multi-layer device - A device consisting of multi-layer neural networks?) comprising one or more neural networks (MILLER, Title), wherein the system is configured to alter the one or more neural networks by:
customizing interconnectivity of one or more layers associated with a neural network architecture, wherein the neural network architecture is associated with an application; customizing [ functional transformation of the one or more layers ] associated with the neural network architecture, wherein each of the one or more layers comprises a custom transformation function; and generating a custom neural network architecture based on customizing the interconnectivity and the functional transformation of the one or more layers (MILLER, [Sec 1.1, para 1], The process of developing a neural network model .. a network architecture is designed for learning tasks from the application domain. This architecture forms the skeletal structure of the network: the number of units used, their organization into layers or modules, the connections between them, and other structural parameters .. given a network with this architecture and some chosen task, a gradient descent learning algorithm such as error back-propagation trains the network by converging on appropriate connection weights .. This whole process can be repeated until the desired results are obtained).”  
MILLER does not expressly disclose “functional transformation of the one or more layers ..” However, the feature is taught by KHALIL (Title: An Efficient Approach for Neural Network Architecture).
In the same field of endeavor, KHALIL teaches: [Sec. I.4] “NN relies on many layers for complex applications .. CNN uses a fully connected layer in the last stage after convolution and pooling layers” where convolution and pooling read on functional transformations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KHALIL in the system (as taught by MILLER) for providing specific functions in each layer such as convolution and pooling and other layers. 
As per claim 3 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein customization of the interconnectivity and the functional transformation of the one or more layers is based on data associated with the application and a type of the application (MILLER, [Sec 1.1, para 1], The process of developing a neural network model for a particular application typically includes the following four stages. First, a researcher selects a problem domain, such as visual pattern recognition or language processing, based on his or her theoretical, empirical, or applied interests. Next, a network architecture is designed for learning tasks from the application domain).”  
As per claim 4 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein the neural network architecture is a convolutional neural network architecture (KHALIL, [Sec. I.3], The deep convolutional neural network (CNN) one of the most popular methods due to its ability to learn data hierarchical level abstraction through encoding them on different layers).”
As per claim 5 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein the neural network architecture is a non-convolutional neural network architecture (KHALIL, [Sec. I.1], Many neural network models have been proposed to associate between data sets and then predict based on given data <read on including non-convolutional neural networks>).”  
As per claim 6 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein the system is further configured to optimize the custom neural network architecture based on one or more metrics and an optimization algorithm (MILLER, [Sec. 1.2, para 3], optimize network designs given complex combinations of performance criteria, such as learning speed, compactness, generalization ability, and noise-resistance <read on metrics>).”
As per claim 8 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein the multi-layer device is a multi-layer silicon chip (Examiner’s Note: what is a multi-layer chip - A chip consisting of multi-layer neural networks? KHALIL, [Abstract], The hardware realization <read on chip which is well-known such as Nvidia’s GPU widely used for neural network realization> of neural network requires a large area to implement a network with many hidden layers).”
Claims 9, 10, 11, 12, 13 (similar in scope to claims 1, 3, 6, 5, 4) are rejected under the same rationale as applied above for claims 1, 3, 6, 5, 4. Specification [0002] “In computer program product embodiments of the invention, the computer program product comprises at least one non-transitory computer readable medium comprising computer readable instructions for carrying out the invention.”
As per claim 14 (dependent on claim 9), MILLER in view of KHALIL further discloses “15wherein the customizing the interconnectivity of the one or more layers allows neurons in a first layer of the one or more layers to communicate with all the one or more layers (KHALIL, Figs. 1 and 2, where neurons in the input layer “communicates” with all the other layers. Note that ‘communicate with all the one or more layers’ can be broadly interpreted such as the input signal is fed and passed through the whole network from input to output).”
Claims 15, 16, 17, 18, 19, 20 (similar in scope to claims 1, 3, 6, 4, 5, 14) are rejected under the same rationale as applied above for claims 1, 3, 6, 4, 5, 14. 
3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of KHALIL, and further in view of Klein, et al. (CVPR 2015; hereinafter KLEIN).
As per claim 2 (dependent on claim 1), MILLER in view of KHALIL further discloses “15wherein customizing the functional transformation of the one or more layers comprises [dynamically altering the custom transformation function associated with each of the one or more layers ], wherein the custom transformation function associated with each of the one or more layers is [ a function of time ]).”
MILLER in view of KHALIL does not expressly disclose “dynamically altering the custom transformation function associated with each of the one or more layers .. a function of time.” However, the feature is taught by KLEIN (Title: A Dynamic Convolutional Layer for Short Range Weather Prediction).
In the same field of endeavor, KLEIN teaches: [Abstract] “We present a new deep network layer called “Dynamic Convolutional Layer” which is a generalization of the convolutional layer. The conventional convolutional layer uses filters that are learned during training and are held constant during testing. In contrast, the dynamic convolutional layer uses filters that will vary from input to input during testing. This is achieved by learning a function that maps the input to the filters.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KLEIN in the system (as taught by MILLER and KHALIL) for providing dynamic, time-varying convolutional filters for the convolutional layers in a convolutional neural network.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of KHALIL, and further in view of Yu, et al. (US 20140257803; hereinafter YU).
As per claim 7 (dependent on claim 6), MILLER in view of KHALIL further discloses “15wherein optimizing the custom neural network comprises [ performing incremental updates ] on the custom neural network architecture.
 MILLER in view of KHALIL does not expressly disclose “performing incremental updates ..” However, the feature is taught by YU (Title: Conservatively adapting a deep neural network in a recognition system).
In the same field of endeavor, YU teaches: [0007] “adapting at least one parameter of a deep neural network (DNN) that is employed in a recognition system, wherein the adaption is undertaken for a particular user or context,” [0034] “Selectively updating a subset of parameters of the DNN 106 may be beneficial in situations where the computing device 102 has received a relatively large amount of speech data from the user 104, and there is a time constraint on the adapting of the DNN 106” and [0035] “the adapter component 114 can incrementally adapt a DNN over time.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of YU in the system (as taught by MILLER and KHALIL) for providing incremental updates of custom-designed neural networks such as with updated interconnecting weights.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	10/20/2022

Primary Examiner, Art Unit 2659